Citation Nr: 0511931	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-23 126	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral foot disorder with severe hammertoes and multiple 
callous formation.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The appellant served on active duty from June 1980 to June 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO denied service connection for 
post-traumatic stress disorder (PTSD) and determined that new 
and material evidence to reopen the previously denied claim 
of entitlement to service connection for a bilateral foot 
problem with severe hammertoes and multiple callous formation 
had not been submitted.  The appellant timely perfected an 
appeal of these determinations to the Board.  During the 
course of this appeal, jurisdiction was transferred to the RO 
in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The September 1991 rating decision, which denied service 
connection for a bilateral foot problem with severe 
hammertoes and multiple callous formation, is final.

2.  The evidence received since the September 1991 rating 
decision is either cumulative or redundant of evidence 
previously considered, or the evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The evidence of record shows that the appellant was not 
engaged in combat.

4.  There is no credible supporting evidence that the 
appellant's claimed in-service stressor occurred.

5.  The appellant does not have PTSD caused by any event that 
occurred in service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim of 
entitlement to service connection for a bilateral foot 
problem with severe hammertoes and multiple callous formation 
is not new and material, and thus the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate her 
claims.  In a September 2000 letter, VA informed the 
appellant and her representative of the information and 
evidence necessary to reopen a previously denied claim and to 
establish a claim for service connection.  In another 
September 2000 letter, VA provided the appellant with a  PTSD 
questionnaire that essentially informed the appellant that 
she could submit evidence from other sources including rape 
crisis centers, health clinics, and fellow service personnel.  
In a January 2001 letter, VA again informed the appellant of 
the information and evidence necessary to establish a claim 
for service connection.  In addition, VA provided the 
appellant with a copy of the appealed October 2002 rating 
decision and June 2003 Statement of the Case.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determinations 
made regarding her claims.  By way of these documents, the 
appellant was also specifically informed of the information 
and evidence previously provided to VA or obtained by VA on 
her behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the appellant and her representative of the 
evidence she was responsible for submitting and what evidence 
VA would obtain on her behalf.  Specifically, in the January 
2001 letter, VA informed the appellant that VA would assist 
in obtaining relevant records and asked her to identify 
sources of any relevant records, including medical records, 
so that VA could request those records on her behalf.  VA 
also asked the appellant to inform VA of any additional 
information or evidence relevant to her claims.  VA also 
informed the appellant that it is her responsibility to 
ensure that VA receives all non-VA records to support her 
claims.  Moreover, in a December 2003 letter, VA provided the 
appellant with another opportunity to submit any additional 
evidence concerning her appeal.  Thus, the Board finds that 
the appellant was informed of the evidence she was 
responsible for submitting and the evidence VA would obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the appellant was 
essentially informed that she could submit any records in her 
possession relevant to her claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
appellant's service medical and personnel records, post-
service VA medical records, VA examination reports, and 
statements made by the appellant in support of her claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the appellant has received the notice and 
assistance contemplated by law and adjudication of her claims 
poses no risk of prejudice to the appellant.  See Bernard v. 
Brown, supra.  

New and Material Evidence

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the appellant's request to reopen her claim was 
received in August 2000, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the appellant in this case has submitted new and 
material evidence sufficient to reopen her claim.  Id.; cf. 
Karnas v. Derwinski.  

In a September 1991 rating decision, the RO denied service 
connection for a bilateral foot problem with severe 
hammertoes and multiple callous formation.  The RO denied the 
claim because it determined that the appellant's bilateral 
foot disorder existed prior to service and was not shown to 
have been aggravated beyond its natural progression in 
service.  The appellant was notified of the decision in 
September 1991.  She did not appeal the determination within 
the allowed one-year period.  Therefore, the September 1991 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2004).  Thus, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

VA must review all of the evidence submitted since the 
September 1991 rating decision in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the September 1991 
rating decision consists of VA treatment notes from April 
1999 to January 2001.  These notes, in essence, show 
treatment for onychomycosis and callouses/tylomas on the 
feet.

Although the appellant has submitted additional evidence 
since the September 1991 rating decision, the evidence merely 
reflects the presence of a current bilateral foot disorder.  
In this regard, the Board observes that evidence of a 
bilateral foot disorder was of record at the time of the 
September 1991 rating decision.  The additional evidence does 
not tend to show that her bilateral foot disorder did not 
exist prior to service or that it was aggravated beyond the 
natural progression of the disorder during service.  Thus, 
although new, the evidence is not material.  

Given the foregoing, the Board concludes that the additional 
evidence, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  Therefore, the Board must find that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for a bilateral 
foot disorder with severe hammertoes and multiple callous 
formation.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2004); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The appellant contends, in essence, that she was raped in 
service sometime during September or October 1980 by a 
sergeant at Lowery Air Force Base.  She states that she told 
midwife Captain [redacted] that she had been raped and wanted an 
abortion.  She also states that she told fellow service 
person [redacted] about the rape.  She states that she did 
not report the rape to anyone else, including rape crisis 
centers or private health care providers.  Lastly, she 
indicates that she requested a change in military 
occupational specialty or duty assignment; that there were 
changes in her performance evaluation; that she had episodes 
of depression, panic attacks, or anxiety; that she abused 
alcohol or other substances; that she engaged in obsessive 
behavior such as overeating or undereating; that she had a 
pregnancy test around the time of the incident; and that 
there were unexplained economic or social behavior changes 
due to the rape.  

Based on the appellant's military records, the Board finds 
that she did not engage in combat.  Indeed, she does not 
contend that she engaged in combat.  Additionally, the Board 
observes that the appellant's service records are silent as 
to any complaints regarding the alleged rape.  Thus, the 
appellant must provide credible supporting evidence that the 
claimed in-service stressor occurred.  In this regard, the 
Board acknowledges that additional verifying evidence may be 
obtained from sources other than the appellant's service 
records.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

After a careful review of the record, the Board concludes 
that the record does not contain evidence corroborating the 
appellant's claimed in-service stressor of rape.  

The appellant's service medical records reflect treatment for 
gynecological problems in August 1980, a positive pregnancy 
test in January 1981, and a vaginal birth in June 1981.  
However, none of the entries states or even suggests that any 
of the conditions treated during service, including the 
pregnancy, resulted from rape.  

With respect to the appellant's contention that she told 
Captain [redacted] about the rape and requested an abortion, the 
Board notes that the only report attributed to Captain [redacted] 
is a February 1981 physical profile serial report indicating 
the appellant's restrictions due to pregnancy with an 
estimated date of confinement of June 23, 1981.  The Board 
notes that a March 1983 entry reflects the appellant's 
request for an abortion; however, this request was made in 
conjunction with a second pregnancy.  More importantly, this 
pregnancy falls outside of the alleged time period.  
Moreover, a subsequent March 1983 entry reflects that the 
appellant's husband, and not she, desired the abortion.  
Furthermore, there is no evidence of record presented from 
Captain [redacted] that corroborates the claimed stressor.  

In addition, although the appellant stated that she told  
[redacted] about the rape, there is no evidence of record 
presented from [redacted] that corroborates the event.  

The Board also notes that the appellant was transferred to 
Eglin Air Force Base in October 1980; however, the Board 
observes that this was simply a result of the end of her 
formal training, completed on October 21, 1980.  Although the 
appellant's service personnel records show subsequent 
transfers, they do not indicate any requests for a transfer.  
Thus, there is no request for a transfer of record to provide 
credible supporting evidence of her claimed in-service 
stressor.

The Board also notes that the appellant's airman performance 
report for the period from June 1980 to June 1981reflects an 
overall score of 6 out of 10; however, the Board observes 
that the report reflects that she possesses the ability to be 
an outstanding operations systems management specialist and 
that she performs most of her duties in an acceptable manner.  
The report further states that she has the intelligence, 
ability, and initiative when properly channeled to be an 
outstanding specialist and that she is in the process of 
being upgraded and awarded her three level.  Moreover, an 
indorser stated that the appellant's performance has been 
noteworthy.  Thus, despite the score of 6, the appellant's 
performance from June 1980 to June 1981 appears to have been 
satisfactory.  The Board also notes that her performance 
reports reflect a score of 8 from June 1981 to March 1982 and 
a score of 9 from March 1982 to August 1984.  The Board 
observes that this only indicates that her performance 
gradually improved during her period of service.  The Board 
further notes that she was appointed as a noncommissioned 
officer in July 1984 and awarded the Air Force Achievement 
Medal in January 1985 for meritorious service from July 1982 
to September 1984.

Furthermore, the Board acknowledges that the appellant was 
discharged due to drug abuse.  The Board observes, however, 
that in a May 1985 service personnel report related to 
disciplinary actions the appellant stated that she began 
having problems with drugs after being transferred to Tinker 
Air Force Base in October 1984 and that she reported her drug 
abuse as soon as she thought that it had become a problem.  
Moreover, she did not indicate that her drug abuse was the 
result of any event in service, to include her claimed in-
service stressor of rape.  Additionally, her drug abuse 
reportedly occurred more than 4 years after her claimed 
stressor.  Given the above, the Board determines that the 
appellant's drug abuse does not provide credible supporting 
evidence of her claimed in-service stressor.

In sum, the appellant has not submitted any credible evidence 
corroborating her claimed in-service stressor.  In this 
regard, the Board observes that the record does not contain 
any records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; or statements 
from family members, roommates, fellow service members, or 
clergy.  Likewise, the Board observes that the record is void 
of any behavior changes that may constitute credible evidence 
of the stressor such as a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  In this regard, the 
Board points out that her service personnel records show an 
improvement in performance throughout her military service 
and that her drug abuse began, as reported by the appellant, 
in October 1984, four years after the alleged in-service 
stressor.

The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD based on the claimed in-
service rape, including a February 2001 VA examination 
report.  In this regard, the Board observes its duty to 
assess the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
that the medical evidence favoring the appellant's claim was 
based primarily on the history provided by the appellant, and 
that this history has been found to be unreliable.  When a 
medical opinion relies at least partially on the appellant's 
rendition of her own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the appellant.  
Swann v. Brown, 5 Vet. App. 229, 223 (1993).  Likewise, 
medical statements that accept an appellant's report as 
credible and relate her PTSD to an event experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

While there are diagnoses of PTSD secondary to military 
sexual trauma of record, the Board observes that applicable 
law provides that a diagnosis of PTSD must be based on a 
verified stressor.  Unfortunately, there has been no such 
verification in this case.  A diagnosis of PTSD that is based 
on an examination that relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Board acknowledges the appellant's contentions that her 
PTSD is related to service.  The Board observes, however, 
that she, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
bilateral foot disorder with severe hammertoes and multiple 
callous formation, the appeal is denied.

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


